Citation Nr: 1420492	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.  

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

The record contains additional evidence consisting of the November 2013 VA medical examination report and VA treatment records dated from October 2013 to November 2013.  The additional evidence shows treatment for right lower leg prosthesis pain and an opinion that the Veteran's right leg pain symptoms are not related to a service-connected right knee disability.  

The threshold question on appeal is whether the Veteran has loss or permanent loss of use of the right foot due to service-connected disability; therefore, there is no reasonable possibility that the additional records could aid in substantiating the appeal because they are duplicative and cumulative of evidence previously considered and tend to support an already substantiated element of permanent loss of use of the right foot due to nonservice-connected disability.  Therefore, no waiver of the additional evidence is needed and the Board will proceed with appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for left foot fracture residuals rated at 20 percent and a right knee disability rated at 10 percent.   

2.  The service-connected disabilities do not result in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, or ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 17.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for left foot fracture residuals rated at 20 percent and a right knee disability rated at 10 percent.  The Veteran contends that he is entitled to automobile and adaptive equipment or adaptive equipment only (i.e., a left foot gas pedal) based on a below-the-knee amputation (BKA) of the right knee due to the service-connected right knee disability. 

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran exhibits one of the following as the result of a disease or injury incurred in or aggravated during active service: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  38 C.F.R. § 3.308(a), (b) (2013).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).
After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, or permanent impairment of vision of both eyes due to a disability causally or etiologically related to service.  
Specifically, the Veteran's loss of the right foot was due to a right BKA which occurred many years after service (June 2009) as a result of Raynaud's syndrome, a peripheral vascular disease.  See September 2009 VA medical examination report (noting an impression of status post right BKA secondary to peripheral vascular disease); October 2011 VA medical examination report (noting a nonservice-connected right BKA in June 2009 for treatment of gangrene of the right foot and arterial insufficiency of the right lower extremity due to Raynaud's syndrome).  
Service treatment records show no complaint of, finding of, or treatment for a vascular disorder during service, the vascular system was clinically evaluated as normal at the November 1970 service separation examination, and post-service treatment records show symptoms of Raynaud's syndrome were manifested beginning approximately in 2006, 36 years after service separation.  There is no competent opinion of record linking the Raynaud's syndrome to service; therefore, it is not a disability incurred during active service.  

The Board next finds that the evidence weighs against a finding that the right BKA was due to the service-connected right knee disability as the Veteran contends.  As stated above, post-service treatment records show that the right BKA was required to treat nonservice-connected Raynaud's syndrome, not the service-connected right knee disability.  The October 2011 VA medical examiner also specifically noted that the right BKA was due to nonservice-connected Raynaud's syndrome.  

When the October 2011 VA medical examiner was asked to comment on whether there was functional impairment of the right knee and/or lower leg condition such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the October 2011 VA medical examiner checked both "Yes" and "No," and explained that the Veteran now had a right BKA, but an above-the-knee amputation for the right knee pain would not serve him better.  

Thus, the October 2011 VA medical examiner acknowledged the nonservice-connected right BKA and opined that the service-connected right knee disability did not demonstrate functional impairment so severe that no effective function remained other than that which could be equally well served by an amputation with prosthesis.  The October 2011 VA medical opinion weighs against a finding that the service-connected right knee disability is so severe as to cause loss of the right foot or permanent loss of use of the right foot.  Because the October 2011 VA medical opinion was based on an accurate medical history and a thorough interview and evaluation of the right lower extremity, and there is no competent opinion to the contrary of record, it is of significant probative value.  

While the Veteran has asserted that the right BKA was related to the service-connected right knee disability, he, as a lay person, lacks the requisite medical expertise and medical training to attribute any right knee symptoms he has experienced at any given time to a particular diagnosed disability such as the service-connected right knee disability.  At the October 2011 VA medical examination, he self-reported that the right BKA was required for treatment of symptoms related to nonservice-connected Raynaud's syndrome.  

For these reasons, the Veteran's contentions that the right BKA was the result of the service-connected right knee disability is of minimal probative value and is outweighed by other, more credible evidence showing that the right BKA was required for treatment of nonservice-connected Raynaud's syndrome, not the service-connected right knee disability.  

Thus, the weight of the evidence shows that loss of the right foot is due to nonservice-connected Raynaud's syndrome, not the service-connected right knee disability or a disability otherwise related to service.  The Veteran does not contend, and the evidence does not show, loss or permanent loss of use of the left foot or one or both hands, or permanent impairment of vision of both eyes due to service-connected disability.  See, e.g., November 2009 VA Form 21-4502 (claiming loss of the right foot and permanent loss of use of the right foot as the only qualifying disabilities).  For these reasons, the criteria for financial assistance in the purchase of an automobile or other conveyance have not been met.

If financial assistance in the purchase of an automobile or other conveyance is not established, a veteran may still qualify for adaptive equipment alone if he has a service-connected disability that results in ankylosis of one or both knees; or, ankylosis of one or both hips.  In this case, the Veteran does not contend and the evidence of record does not show that he has service-connected ankylosis of one or both knees or of one or both hips.  

Although the service-connected right knee disability, rated at 10 percent, is manifested by some limitation of motion, the degree of right knee limitation of motion does not amount to ankylosis.  See, e.g., October 2011 VA medical examination report (noting right knee flexion to 130 degrees and right knee extension to 0 degrees).  Service connection is not in effect for disabilities of the left knee or bilateral hips, and the evidence does not show that they are otherwise related to service or manifested by ankylosis.  For these reasons, the award of adaptive equipment allowance only is also not warranted.

Based on the foregoing, the Board finds that the criteria for entitlement to an automobile or other conveyance and adaptive equipment or for adaptive equipment only, are not met; therefore, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in March 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

It is noted that the Veteran was not provided with notice of the type of evidence necessary to establish an effective date for the claim on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim.  Any questions as to the appropriate effective date to be assigned are moot.  

With respect to the duty to assist, available service treatment records have been obtained, as have post-service treatment records.  In addition, the Veteran underwent a VA examination in October 2011, the report of which has been associated with the claims file.  The Board finds the examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claim.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An automobile and adaptive equipment or adaptive equipment only is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


